Citation Nr: 0429598	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The June 2002 decision denied a higher rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).  


REMAND

During a May 2004 hearing, the veteran reported 
symptomatology associated with his service-connected PTSD had 
increased in severity.  The veteran described symptoms of 
avoidance of others, angry outbursts, sleep disturbance with 
night sweats, nightmares and dreams about Vietnam, and 
suicidal and homicidal thoughts.  He also reported ongoing 
psychiatric evaluation and therapeutic treatment.  

The veteran was last psychiatrically evaluated in October 
2002.  More recent social worker reports indicate 
manifestations of the veteran's PTSD require maintenance 
therapy to prevent regression and continue to yield poor 
prognosis.  In light of the veteran's contentions that his 
service-connected PTSD has increased in severity, the Board 
finds that a contemporaneous and thorough VA examination 
would be of assistance so that the evaluation of the service-
connected disability will be a fully informed one.  Counts v. 
Brown, 6 Vet. App. 473 (1994); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Greene v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Records documenting more recent treatment were submitted by 
the veteran to the RO for consideration.  These records, 
however, have not been associated with the claims file.  It 
is the opinion of the Board that an attempt should be made to 
obtain these medical reports. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is warranted.  In view of the 
above, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO should locate and associate with 
the claims file copies of medical reports 
received from Dr. Chester Jenkins and Ken 
Allen, LMSW, dated in approximately April 
2004.  (The RO is advised that these records 
were submitted by the veteran prior to his 
May 2004 video conference hearing.  Any 
temporary file maintained at the RO should be 
located.)  If the referenced reports are not 
located, the RO should notify the veteran 
that those records have not been located and 
provide the veteran an opportunity to submit 
duplicate copies.

2.  The RO should schedule the veteran for a 
VA examination by a psychiatrist in order to 
determine the severity of his service-
connected PTSD condition.  All necessary 
tests and studies deemed necessary should be 
conducted.  The examiner should express an 
opinion regarding the extent to which PTSD 
affects the veteran's occupational and social 
functioning.  The examiner should comment on 
the impact of the veteran's service-connected 
PTSD on his employability.  It is requested 
that the examiner include a Global Assessment 
of Functioning (GAF) score as to the 
veteran's service-connected PTSD with an 
explanation of the numeric code assigned. The 
claims file must be made available to the 
psychiatrist for review in conjunction with 
the examination.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to an increased 
evaluation for PTSD.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition warranted in this matter.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




